United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-10075
                         Conference Calendar



JOSEPH DAVID BRODIN,

                                     Petitioner-Appellant,

versus

L. E. FLEMING, Warden, Federal Medical Center
Fort Worth, TX; UNITED STATES OF AMERICA,

                                     Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-1024-A
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Joseph David Brodin, federal prisoner # 09360-023, appeals

the denial of his motion to disqualify the district judge under

28 U.S.C. § 455.    The denial of a motion to disqualify is not an

appealable order.    Nobby Lobby, Inc. v. City of Dallas, 970 F.2d

82, 85-86 & n.3 (5th Cir. 1992).   Because the court is without

jurisdiction to entertain the appeal, it is DISMISSED.       See

Kershaw v. Shalala, 9 F.3d 11, 13-15 (5th Cir. 1993).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.